DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  
In regards to claim 8 and 10, information inside parenthesis needs to be removed or further clarify. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (US 2018/0271181).

	Per claim 1, Ellis teaches a system for acquiring individual information including bioactivity and location information from two or more individuals, the system comprising (Fig. 3, paragraph 0040-0043 and 0068 teaches sensor 582 for acquiring bioactivity and motion data such as location using GPS from plurality of different individuals)
 a first identification device inserted in the body of each individual to acquire bioactivity information of the individual (0040 teaches a sensor 582 implanting in a human or animal body. Paragraph 0043 teaches acquiring bioactivity using sensor 582); 
a second identification device attached to the outside of each individual's body to acquire location information of the individual (Fig. 3 and paragraph 0037, 0041 and 0068 teaches motion/location sensor incorporating in a mobile device 580 and capable of acquiring human/animal location data),  and to receive the bioactivity information acquired by the first identification device for generating individual information including the bioactivity and location information (Fig. 3, paragraphs 0037, 0040-0041 and 0048 teaches mobile device receives all the sensed data from plurality of sensors (first identification device and second identification device); and 
a relay network to receive individual information including the bioactivity and location information from the second identification device (Fig. 3, paragraphs 0037, 0040-0041 and 0048 teaches mobile device receives all the sensed data from plurality of sensors and acts as a relay to transmit the received data to a remote server (paragraph 0035, 004).

Per claim 2, Ellis teaches wherein the second identification device further receives bioactivity and/or location information from other second identification devices of other individuals (0040 teaches device 580 can be configured to acquire sensor data from other individuals).    

	Per claim 3, Ellis teaches wherein the relay network includes the second identification device of each individual (Fig. 3, paragraphs 0035-0037, 0040-0041 and 0048 teaches mobile device 580 acts as second identification device and relay as its attached to outside of user body and is in communication with sensors to acquire sensed data and relay it to a remote device/computer/server).  

	Per claim 6, Ellis teaches wherein the second identification device transmits its own individual information along with individual information received from other second identification devices to the relay network (0035-0037 and 0041, 0047, 0096 teaches mobile device 580 receiving data from plurality of sensors and users/individuals and acting as a relay to transmit the data to another server/computer/cloud. The data being own sensor data and other individuals/user’s data).

Per claim 8, see rejection of claim 1 as claim 8 is a method of claim 1. 
Per claim 9, see rejection of claim 2. 
	Per claim 12, see rejection of claim 2 that teaches mobile device is capable of receiving sensor data from other users. 
	
	Per claim 13, see rejection of claim 1 and 2. 
	Per claim 14, see rejection of claim 1 and 2 that teaches acquiring sensor data from other sensors attached to other users and transmitting it. 

   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-5, 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2018/0271181) in view of Smith et al (US 2008/0150698).

Per claim 4, Ellis does not explicitly teach wherein the first identification device has an activation mode and an inactivation mode, and switches between the activation mode and the inactivation mode according to a control signal transmitted from the second identification device.  
	In the art of RFID, communication between tags and readers are well-known. Active and passive tags are also well-known wherein tags can be in sleep state and activate by a reader. However, in an analogous art, Smith teaches wherein the first identification device has an activation mode and an inactivation mode, and switches between the activation mode and the inactivation mode according to a control signal transmitted from the second identification device (0079-0082 and 0084 teaches rfid tags that can be put in active and inactive state using a command from the rfid reader). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Ellis to use the passive/active sensors/tags and be capable of having them activated or deactivated when not in use. The rationale would be to conserve power to the sensors when not in use.  

	Per claim 5, see rejection of claim 4. 
	Per claim 7, see rejection of claim 4, specifically paragraph 0079-0082 that teaches tags/sensors can be in active or inactive mode during a predetermined time-period. 
	
Per claim 10, Ellis doesn’t explicitly teach comprising activating the first identification device prior to the bioactivity information-acquiring step. 
	However, as mentioned in rejection of claim 4, Smith in paragraphs 0079-0082 teaches first activating/waking up a sensor/tag and then acquiring/sensing the data. Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to use the passive sensor/tags of Smith. The rationale would be that tag/sensors does not have its own power, so it needs to be energized prior to communication and acquiring sensed data. 

	Per claim 11, see rejection of claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Raynor et al (US 11042916) Fig. 3 teaches sensor 104 implanted inside a user and interface 108 as a second identification sensor capable of communicating with sensor 104 and relaying the information to a network 106 and computer 110a. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685